IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                       July 8, 2015


                       BRADLEY K. LOWE, et al. v.
                 THE GREENE COUNTY PARTNERSHIP, et al.

                 Appeal from the Chancery Court for Greene County
                  No. 20110105     Douglas T. Jenkins, Chancellor


                 No. E2015-00996-COA-R3-CV-FILED-JULY 8, 2015


This is an appeal from an order certified by the Trial Court as a final judgment pursuant to
Rule 54.02 of the Rules of Civil Procedure. The Notice of Appeal was filed more than thirty
(30) days from the date of entry of the judgment. The appellee, The Greene County
Partnership, has filed a motion to dismiss this appeal based upon the untimely filing of the
Notice of Appeal. Because the Notice of Appeal was not timely filed, we have no
jurisdiction to consider this appeal and grant the motion to dismiss.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


JOHN W. MCCLARTY, J., CHARLES D. SUSANO, JR., C.J., AND D. MICHAEL SWINEY, J.

Herbert S. Moncier, Knoxville, Tennessee, for the appellants.

Chad E. Wallace, Johnson City, Tennessee, for the appellee, The Greene County Partnership.

Roger A. Woolsey, Greeneville, Tennessee, for the appellees, Greene County Regional
Planning Commission, Greene County Commission, and Greene County, Tennessee.




                             MEMORANDUM OPINION1
       The effective date of entry of the judgment in this case was the date upon which the
order was stamped filed by the Trial Court Clerk (April 20, 2015), not the date upon which
the Trial Court Clerk certified that the signed order was mailed to all parties (April 23, 2015),
because at the time the order was filed by the Trial Court Clerk it contained Athe signatures of
the judge and one party or counsel with a certificate of counsel that a copy of the proposed
order ha[d] been served on all other parties or counsel.@ Tenn. R. Civ. P. 58(2). The Notice
of Appeal was not filed by the appellants until May 22, 2015. The appellants have not
responded to the appellee=s motion to dismiss.

       A notice of appeal must Abe filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from.@ Tenn. R. App. P. 4(a).
 AThe thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.@ Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).

       Because the Notice of Appeal in this case was not timely filed, we lack jurisdiction to
consider this appeal. The motion to dismiss is granted and this appeal is dismissed. Costs on
appeal are taxed to the appellants, for which execution may issue if necessary.




                                                                             PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When a
                  case is decided by memorandum opinion it shall be designated
                  AMEMORANDUM OPINION,@ shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.